﻿The President has been
elected to chair at what is undoubtedly one of the most
challenging sessions of the General Assembly in recent
times. My delegation congratulates him on his election.
We pledge our full support to him and express our
confidence that under his leadership the work of the
Assembly will have a positive impact on our collective
efforts to meet the many challenges facing our world.
My delegation would also like to take this
opportunity to commend his predecessor, Mr. Harri
Holkeri of Finland, for his leadership as President of
the fifty-fifth session, the Millennium Assembly.
We are in times of great tragedy but also of
laudable triumphs. The Secretary-General and the
United Nations have rendered outstanding and
inspiring service to the world’s peoples. Mr. Secretary-
General, we celebrate with you and this Organization
the well-deserved Nobel Peace Prize awarded to you,
even as we express our appreciation for the exemplary
leadership that you continue to provide to the United
Nations.
My delegation also wishes to take this
opportunity to express its sincere sympathy to the
Governments of the United States and the Dominican
Republic and to the families of those who lost their
lives in the crash of a United States commercial aircraft
in New York yesterday.
While recognizing the many challenges the global
community will face in the twenty-first century, leaders
at last year’s Millennium Assembly nonetheless were
optimistic that peace and prosperity would be
important hallmarks of the new century. Their hopes
have been severely undermined by the indefensible acts
of terrorism perpetrated in the United States on 11
September 2001. The horrific scenes of death and
destruction in New York, Washington, D.C., and
Pennsylvania, so indelibly etched in our minds, have
no doubt changed the world forever. The Government
and the people of the Bahamas mourned with countries
all over the world, including our sister Caribbean
countries that lost loved ones, and expressed our
sadness at the senseless loss of life and wanton
destruction of property.
Even as events in Afghanistan unfold, the United
Nations, and indeed the world, now face a dilemma:
how to confront the grave challenge which
international terrorism has defiantly issued to the world
and at the same time meet the Charter obligations to
30

promote human rights and social progress and better
standards of life in larger freedom. We must be
visionary and creative in ensuring that the resources
and energies of the United Nations and of the
international community are used to implement a
balanced agenda that will deal effectively and
resolutely with terrorists and terrorism and that will
also continue to have a positive impact on human
rights, economic and social development and other
common objectives.
The international community has spoken with one
voice in condemning international terrorism as a major
destabilizing force in the world. The acts of 11
September 2001 fundamentally shifted security
concerns regarding terrorists and terrorism to the
workplace, streets and homes of innocent people,
creating anxiety, insecurity and uncertainty worldwide.
Significantly, the terrorist acts have had serious and
damaging consequences on a rapidly globalizing world
economy. The economies of both industrialized and
developing countries have been severely disrupted,
with grave implications for future economic and
financial stability. The economic outlook, particularly
for many developing countries, is indeed grim. The
small economies of the countries in the Caribbean have
experienced massive disruption because of their
vulnerability to external shocks and heavy dependence
on tourism, especially from the North American
market. There has been significant loss of employment
in the tourism, financial services and related sectors,
even as government revenues have fallen and foreign
reserves are threatened.
The countries of the Caribbean Community
(CARICOM) have moved decisively to assess the
implications of the terrorist attacks on its member
States. As Chair of the Conference of Heads of
Government of CARICOM, the Bahamas was host to a
special emergency meeting of the Conference, held on
11 and 12 October 2001, which adopted the Nassau
Declaration on International Terrorism. That
Declaration sets out the action that Governments would
take to mitigate the impact on the region’s tourism,
aviation, financial services and agricultural sectors,
which are the major contributors to the gross national
product, foreign exchange earnings and employment in
the countries of our region.
CARICOM heads of Government also
unequivocally condemned terrorism in all its forms and
reaffirmed their commitment to work with the
international community in the multifaceted fight
against terrorism, in accordance with international law
and conventions. It is therefore our hope that the
international community will support the countries of
CARICOM during this difficult and challenging period.
We in the Bahamas have taken our obligation to
cooperate in the fight against terrorism very seriously.
We have complied with Security Council resolutions,
including resolution 1333 (2000) which calls for the
freezing of funds and other financial assets of Osama
bin Laden, the Al Qaeda organization and individuals
associated with it. The International Obligations,
Economic and Ancillary Measures Order 2001, enacted
in our Parliament in September this year, prohibits any
person dealing with any property and any financial
institution licensed in the Bahamas from transacting
business with Osama bin Laden, Al Qaeda or any
individuals or entities associated with them, who, for
these purposes, may be designated from time to time.
We have been able to take such timely action because
of a comprehensive legislative regime enacted in
December 2000 which put in place an effective
regulatory regime to ensure that the Bahamas financial
services sector is not abused by criminals for money-
laundering or any other financial crimes. It was the
enactment of that legislation that resulted in the
Financial Action Task Force’s removal of the Bahamas,
in June of this year, from its list of non-cooperative
jurisdictions in the fight against money-laundering. As
part of its overall review of the international regime for
action against terrorists and terrorism, in October this
year my Government signed the United Nations
Convention for the Suppression of the Financing of
Terrorism. We are following very closely the
discussions on a comprehensive convention against
terrorism, in order to determine what further action the
Government will need to take in this area. We hope that
a comprehensive, practical and implementable
instrument will be adopted that will take into account
the existing anti-terrorism regime. In this we see a
clearly delineated role for the United Nations, and
particularly the Security Council, which is well placed
to articulate a coherent policy for global cooperation in
the fight against international terrorism.
Meeting our obligations, however, has not been
without sacrifice. The Bahamas, like many other
Caribbean countries, has been obliged to divert scarce
resources from other critical development objectives to
initiate the sweeping security changes required at our
31

airports and seaports and otherwise to mitigate the
impact of the 11 September events.
For the Government and people of the Bahamas,
the ravages of hurricane Michelle have further
compounded the significant economic setbacks caused
by the 11 September events in the United States. Just
last week, that hurricane made a direct hit on our
archipelagic State, causing extensive damage to
infrastructure, agriculture and vegetation in some of
our major islands. The Government is still determining
the extent of the damage but has already begun the
essential period of reconstruction.
Globalization and trade liberalization are, and
must remain, central issues on the world’s agenda.
Generally, globalization has presented significant
opportunities and has had a positive impact on many
countries. However, for others, particularly in the
developing world, the freer flow of capital, technology,
finance, goods and services across national
boundaries — which is the essence of globalization —
has not met the stated objectives of improving overall
economic prosperity, reducing poverty and closing the
technological gap. On the contrary, the social costs of
globalization — poverty, inequality and
unemployment — remain serious challenges for many
of the countries of the developing world. These
challenges are further compounded by factors including
an onerous debt burden, a limited or inadequate export
infrastructure to effectively participate in the global
trading system, and an inability to access the markets
of the developed world. My Government, nevertheless,
is cognizant that the international trading regime of the
World Trade Organization (WTO) provides a
significant framework within which countries may
benefit from globalization and trade liberalization, and
work towards appropriately addressing the costs and
risks associated with the global trading system. In July
this year, the Bahamas submitted its application for
accession to the WTO, for WTO membership is a
priority for my Government and we hope that our
application will receive the requisite support.
We are in a period, leading up to late 2002,
during which the United Nations is defining its
economic and social development agenda with greater
precision, through a series of assessments of
international action in specific areas. The Bahamas was
pleased to have participated in the Organization’s
review of its work and setting of its agenda for further
action in the areas of racism, racial discrimination and
human settlements and the illicit trade in small arms
and light weapons. My Government believes that every
effort should be made to consolidate those areas in
which progress was made at the World Conference
against Racism, Racial Discrimination, Xenophobia
and Related Intolerance that took place in Durban,
South Africa, from 31 August to 8 September this year.
Global objectives in respect of human settlements
received considerable impetus from the special session
on human settlements that took place in New York in
June 2001. The Declaration on Cities and Other Human
Settlements in the New Millennium, adopted by the
Conference, should prove invaluable in addressing
chronic problems of inadequate shelter.
The United Nations Conference on the Illicit
Trade in Small Arms and Light Weapons in All Its
Aspects addressed a problem that for the small
countries of the Caribbean is a particularly serious one.
We wished the Conference could have been more
forthright in its adoption of measures to better address
these critical issues but readily accept the Programme
of Action to Prevent, Combat and Eradicate the Illicit
Trade in Small Arms and Light Weapons in All Its
Aspects as an essential first step. Decisions taken at
these and other United Nations meetings are indeed
decisions of the Organization that the Bahamas hopes
will be implemented as such by all Member States.
Few countries in the world, if any, have been
spared the vagaries of HIV/AIDS. The statistics are
compelling — more than 30 million people affected.
With respect to the developing world they are even
more compelling — more than 95 per cent of those
affected live in the developing world. The Caribbean
region has not been spared, but we are taking decisive
action. Our Pan-Caribbean Partnership launched in
February this year has the full support and commitment
of heads of Government for effective action against
HIV/AIDS in the wider Caribbean region. The
Government of the Bahamas in this regard welcomes
the contribution of the Government of Canada to the
Caribbean HIV/AIDS programme. The special session
on HIV/AIDS held in New York in June 2001 gave
heads of State and Government the opportunity to set
an agenda for slowing and reversing the destructive
impact of HIV/AIDS throughout the world. It is an
agenda that must be implemented to halt and reverse
this tragedy that is devastating populations and
32

threatening to reverse the development gains made in
many developing countries. The developing world will,
and must, look for help and support to those having the
technology, research capacity and resources by which
they themselves have been able to control the spread of
this deadly disease.
The year 2002 will also be an active one, both for
United Nations benchmark assessments and
readjustment of priorities and for addressing significant
issues on the international agenda. The International
Conference on Financing for Development will be
convened in Monterrey, Mexico, in March 2002. As
plans develop, we hope that all Members of the United
Nations will come to appreciate the need to ensure that
the Conference provides the framework within which
commitments can be made so that technical assistance
can be provided to poor countries for basic
infrastructural development, the standards of people
worldwide who live in endemic poverty can be raised,
developing countries can be assisted to attract foreign
direct investment, and information technology can be
more freely transferred to developing countries. My
Government, for its part, is of the view that small,
developing, middle-income countries such as the
Bahamas, because of their economic and ecological
vulnerabilities, should not be excluded from
development financing. It is also the view of my
Government that the World Summit on Sustainable
Development, to be convened in South Africa in
September 2002, should be complementary to
undertakings made at the International Conference on
Financing for Development. Ten years after the Rio
Summit of 1992, the ever-increasing fury of natural
disasters, climate change and sea-level rise, and the
depletion of biological resources and overall
environmental degradation, are but some of the issues
begging reassessment that must be part of the blueprint
for determined action emanating from South Africa.
Likewise, the Bahamas hopes that the Second World
Assembly on Ageing, to be held in Madrid, Spain, in
2002, and the special session of the United Nations
General Assembly on children, postponed to 2002,
should assess progress but, more importantly, must
emphasize action that will provide guidance for
national, regional and international policy and planning
in their respective areas.
The initiatives the United Nations will take up in
2002 to review and assess progress in a significant
number of areas should bring clearly into focus the
actions that must be taken by Member States and by the
Organization to accomplish agreed economic and
social objectives. It is the hope of the Bahamas that
these reviews will be followed by a period of intense
implementation of decisions that have been agreed, so
that qualitative and quantitative improvements may be
realized in all areas. We believe that such
improvements are essential but must be in concert with
United Nations initiatives to meet demands in other
critical areas, such as conflict resolution, war, and
humanitarian crises worldwide. They should also be in
concert with the Organization’s efforts to address
effectively and comprehensively issues such as the
illicit trafficking in narcotic drugs and psychotropic
substances, the illicit trade in small arms and light
weapons, alien smuggling and refugee flows, which do
not respect national boundaries. In all such cases, the
danger of inaction could have dire consequences,
particularly for international peace and security.
In conclusion, the current preoccupation with
terrorism has fortunately not paralysed the United
Nations. What it has done is to emphasize the need for
an effective and cohesive United Nations, capable of
responding flexibly to unexpected and contradictory
events in a timely and effective manner with little or no
disruption of its programmes in other areas. We believe
that the United Nations Charter constitutes a viable and
firm foundation for the Organization to balance and
achieve its objectives, to maintain international peace
and security and promote economic and social
progress. The Bahamas fully supports the United
Nations in all its endeavours.

